Citation Nr: 0714290	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for Achilles 
tendonitis of the right foot, (previously characterized to 
include history of heel spur), evaluated as noncompensable 
from November 1, 1998, to May 3, 2006, and in excess of 10 
percent from May 4, 2006, forward.  

2.  Entitlement to an initial compensable rating for Achilles 
tendonitis of the left foot, (previously characterized to 
include history of heel spur).  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
June 2005, the Board remanded these claims for additional 
evidentiary development, and they have now been returned for 
further appellate consideration.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 4, 2006, the veteran's Achilles tendonitis 
of the right lower extremity was manifested by a report of 
heel pain upon awakening which dissipated with normal 
activity; but physical examinations essentially revealed no 
abnormalities and range of motion of the right ankle was 
painless and only slightly limited.  X-ray (in 2000) showed 
normal weight bearing with no right foot abnormality.  

2.  As of May 4, 2006, the veteran's Achilles tendonitis of 
the right lower extremity is manifested by pain and moderate 
limitation of motion of the right ankle.  

3.  Throughout the appeal period, there is no evidence of 
significant physical disability as a result of the veteran's 
Achilles tendonitis of the left lower extremity, and it is 
not symptomatic at the current time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
Achilles tendonitis of the right lower extremity prior to May 
4, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5271 (2006).  

2.  The criteria for a rating in excess of 10 percent for 
Achilles tendonitis of the right lower extremity, from May 4, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, DC 
5271 (2006).  

3.  The criteria for an initial compensable rating for 
Achilles tendonitis of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, DC 5271 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the March 1999 
rating decision which established service connection for 
bilateral foot disabilities and assigned noncompensable 
ratings for which he submitted a notice of disagreement.  
Subsequently, he was provided with a statement of the case 
(SOC) in May 2000, a VCAA letter in December 2001, and 
supplemental statements of the case (SSOCs) in August 2005 
and August 2006.  Each of these documents discussed the 
pertinent evidence, and the laws and regulations related to 
this claim.  The VCAA letter essentially notified the veteran 
of the evidence needed to prevail on these claims.  
Specifically, the letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
April 2006.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of current bilateral foot complaints.  The most 
recent exam was conducted in May 2006.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

In March 1999, the veteran was granted service connection for 
foot disorders.  The condition, bilateral in nature, was 
classified as heel spur, with history of Achilles tendonitis.  
Each foot was assigned a noncompensable evaluation, effective 
November 1, 1998.  The veteran submitted a notice of 
disagreement with the noncompensable ratings assigned, and 
this appeal ensued.  Ultimately, in an August 2006 rating 
decision, the right foot condition was awarded an increased 
rating of 10 percent, effective May 4, 2006.  The 
noncompensable rating in effect for the left foot condition 
was confirmed and continued.  

Upon VA examination in January 1999, the veteran gave a 
history of bilateral Achilles tendonitis and heel spurs since 
the mid 1990s.  At this time, he had morning pain upon first 
weight-bearing, but he could walk without pain.  These 
symptoms were generally typical of heel spur.  He had some 
trouble running, but otherwise, he could perform his usual 
work.  On exam, the feet and ankles were normal, and there 
was no tenderness.  There was full, painless range of motion 
of the ankles, and the morning heel pain disappeared later in 
the day.  The examiner noted that this was typical of heel 
spurs.  X-rays of the feet were interpreted as normal.  The 
final diagnoses included bilateral heel spurs, by history.  
The claims file was not available for review by the examiner.  

Additional VA examination was conducted in July 2000.  The 
claims file was reviewed by the examiner.  The examiner noted 
that the veteran was diagnosed with and treated for Achilles 
tendonitis during service.  At this time, he reported pain in 
both heels that was worse in the morning.  He had difficulty 
walking in the morning, but this improved with activity.  He 
was able to walk a quarter of a mile before the pain started 
in both heels.  Standing more than 10 to 15 minutes caused 
pain the ankles and heels.  He was unable to run.  He had 
stiffness in both ankles, worse in the morning.  There was no 
unusual weakness.  He denied a history of swelling or 
discoloration.  He continued to use inserts in his shoes for 
daily activities.  He had difficulty with his ankles during 
work as a cable installer, mainly during walking.  

On physical examination, the veteran had difficulty with 
walking with tip-toe and heel.  His posture and gait were 
normal.  Manipulation of both Achilles tendons was painful 
and pulling the tendon caused pain.  There was no obvious 
evidence of deformity or rupture of the tendon.  Manipulation 
of both ankles was slightly painful in the medial side.  
There was no swelling and no obvious crepitation with 
movement of the ankle joints.  Capillary circulation in all 
the toes was normal.  Arches were well developed.  
Manipulation of the tarsometatarsal bones was not painful.  
Range of motion of the toes bilaterally was symmetrical, with 
no restriction noted.  There was no evidence of onychomycosis 
in the toenails.  Range of motion of the ankles revealed 
painless dorsiflexion on the right from 0 to 15 degrees and 
on the left from 0 to 20 degrees.  There was painless plantar 
flexion on the right from 0 to 30 degrees and from 0 to 35 
degrees on the left.  After exercise, the degrees of range of 
motion were re-evaluated remained essentially unchanged.  

X-rays of the feet with weight-bearing were interpreted as 
normal.  The ankles showed degenerative arthritis.  The final 
diagnoses included chronic bilateral Achilles tendonitis and 
degenerative arthritis in the ankles.  

Private records dated from 2002 through 2004 show that the 
veteran was seen on an ongoing basis for right foot and heel 
complaints, assessed as Achilles tendonitis and fasciitis.  

VA records dated from 2001 through 2005 reflect treatment for 
various conditions, to include heel pain in October 2002 and 
hearing impairment, diabetes and back complaints.  They also 
indicate that he underwent a diabetic foot exam in 2005, and 
that no significant clinical findings were made.  

The veteran underwent additional VA examination of the feet 
in May 2006.  He gave a medical history that included 
development of right foot and ankle pain during service.  He 
was treated for tendonitis, and said that he was told that he 
had a heel spur.  He was placed on crutches for about two 
weeks, and given shoe inserts for his feet.  He was also 
issued a profile change for a period of time.  He was also 
told that there were surgical options.  After service, he had 
been treated with ultrasound, medication, as well as shoe 
modifications, including heel supports and shoe inserts.  At 
this time, he complained of persistent pain in the right 
foot.  He described the pain as at the back of the heel at 
the area of insertion of the Achilles tendon.  He described 
continuous pain, weakness, and stiffness but denied any 
swelling, heat, or redness.  He described the symptoms on 
standing and walking.  He said that he had discontinued the 
ultrasound treatment, and he was waiting to be provided with 
orthosis by a private physician who was presently treating 
him.  The veteran said that the only alleviating factor was 
to rest and sit.  Precipitating factors were activities of 
daily living, standing, and walking, as well as the 
performance of his job as a cable installer.  

On physical exam, the veteran stood erect and ambulated with 
a slight limp on the right let.  He described pain at this 
time only in the right foot and specifically to the posterior 
heel area along the Achilles tendon at the site of insertion 
to the heel.  He was unable to tip with his right foot as 
well as heel walk.  In standing, he demonstrated low arches, 
but while sitting, he had fairly good medial arches in both 
feet.  There was no deformity of the toes or metatarsal area.  
Range of motion of the toes was normal.  In the right foot, 
there was pain to palpation and percussion at the site of 
insertion of the Achilles into the heel posteriorly.  The 
veteran described the pain as 4 to 5 on a scale of 0 to 10.  
Examination of the ankles showed plantar flexion to 30 
degrees and dorsal flexion to 10 degrees in both ankles.  
There was pain to palpation and percussion, but there was no 
edema, instability, or weakness.  There was, however, some 
tenderness.  He had no history of callosities, breakdown, or 
unusual shoe wear.  He said, however, that most of the time, 
he wore shoes without heel counter to decrease his pain.  

There were no skin or vascular changes.  The veteran was 
unable to squat, and he was unable to rise on his toes and 
heel on the right.  Supination and pronation were essentially 
normal.  There was no evidence of hammertoes.  There were no 
high arches or club foot and normal arch, bilaterally.  The 
alignment of the Achilles tendon, weight bearing, and 
nonweight bearing were normal.  There was pain on 
manipulation of the Achilles tendon as well as pain on 
passive dorsiflexion of the ankles, because of stretching of 
the Achilles tendon.  The pain on examination was about a 2-3 
out of 10.  There was no evidence of corrected valgus 
deformity by manipulation, and no evidence of hallux valgus.  
There was no evidence of metatarsus varus in the great toe 
joints, and there was no evidence of hammertoes or claw toes. 

X-rays with weight bearing views demonstrated fairly normal 
arch.  On the lateral views of the ankle and foot, there was 
no evidence of retrocalcaneal exostosis.  Anterior-posterior, 
lateral, and oblique vies of the entire feet were normal.  
The examiner noted that there was no evidence of plantar 
heels spurs in either foot.  The final diagnoses include 
chronic Achilles tendonitis of the right foot and chronic 
retrocalcaneal bursitis of the right foot.  The left foot was 
normal, no diagnosis.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected. VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

Analysis

The veteran's service-connected Achilles tendonitis of the 
right and left foot are rated under the provisions of 38 
C.F.R. § 4.71a, DC 5271, pertaining to limitation of motion 
of the ankle.  Under that code, a 10 percent rating is 
assigned for moderate limitation of motion.  A maximum 20 
percent rating is assigned for marked limitation of motion.  
Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2006).

Initially, the Board will address the right lower extremity.  
Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
tendonitis of the right foot is not warranted for the period 
from November 1, 1998, through May 3, 2006.  The medical 
evidence dated prior to the VA examination on May 4, 2006, 
does not show that the veteran had more than slight 
limitation of motion of the right ankle.  Specifically, it is 
noted that at the time of VA exam in 2000, the veteran 
exhibited dorsiflexion from 0 to 15 degrees (out of 20) and 
plantar flexion from 0 to 30 degrees (out of 45).  X-rays 
showed degenerative changes in the ankles, but there were no 
abnormalities in the right foot, to include heel spurs.  
Morning pain dissipated with activity.  Private records show 
ongoing treatment for right foot problems from 2002 through 
2004, but clinical findings that would support an increased 
rating are not indicated.  For example, no range of motion 
tests of the right ankle are reflected in the private 
clinical records.  There simply is no evidence of record 
showing that the veteran had additional limitation of motion 
of the right ankle prior to examination on May 4, 2006.  
Therefore, a compensable rating prior to May 4, 2006, is not 
warranted.

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or other symptoms under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2006).  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Accordingly, the Board has 
considered whether an increased evaluation is available for 
the veteran's right foot under these provisions.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

On exam in 2000, the veteran exhibited some pain with 
manipulation of the Achilles tendon and ankles, but there 
were no obvious defects or swelling in the ankle joint or 
tendons.  Morning pain dissipated with activity.  Range of 
motion was painless, although not full.  Lack of muscle 
development, atrophy or weakness was not reported.  
Essentially no significant functional impairment was 
demonstrated.  Moreover, subsequently dated records that show 
treatment for right foot complaints do not reflect 
significant functional impairment.  Accordingly, the Board 
finds an increased rating is not warranted upon consideration 
of 38 C.F.R. §§ 4.40, 4.45 and the holding in Deluca.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable rating for the veteran's right foot condition 
prior to VA examination on May 4, 2006.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002 & Supp. 2005); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met for right foot Achilles tendonitis from May 4, 2006, 
forward.  There is no objective evidence of more than 
moderate limitation of motion of the right ankle.  38 C.F.R. 
§ 4.71a, DC 5271 (2006).  For example, at the most recent VA 
medical examination in May 2006 the examiner noted that right 
ankle dorsiflexion was to 10 degree with plantar flexion to 
30 degrees.  This is a slight increase in limitation since 
the 2000 evaluation.  The veteran also described some right 
foot pain.  Thus, a 10 percent rating was granted as moderate 
limitation was demonstrated pursuant to DC 5271 by rating 
decision in August 2006.  The Board agrees with that 
decision, but notes that a rating beyond 10 percent is not 
warranted in that marked limitation is not shown.  The Board 
finds that these range of motion findings do not characterize 
marked limitation of motion, nor has a medical professional 
ever characterized the veteran's limitation of motion as 
such.  

Moreover, as compensation is provided under this code for 
limitation of motion, a separate compensable rating for 
arthritis of the ankle, (if present and if assumed to be 
associated with the service-connected Achilles tendonitis 
under DCs 5003, 5010), would not be warranted as the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice for the same symptoms.  38 C.F.R. § 4.14 
(2006); see also Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered the veteran's claim for an 
evaluation in excess of 10 percent under DeLuca, 8 Vet. App. 
202.  The veteran has indicated that he has increased pain on 
use that is only alleviated by sitting and resting.  However, 
physical examination revealed no more than moderate 
limitation of motion, and the foot shows no instability, 
edema, or weakness.  He could rise normally, and there was 
not current spur.  X-rays show a fairly normal arch.  He 
walked with a slight right leg limp.  It is the Board's 
conclusion that current symptoms are encompassed by the 
current 10 percent rating, assigned for a "moderate" 
disability.  Therefore, the Board finds an increased rating 
is not warranted upon consideration of 38 C.F.R. §§ 4.40, 
4.45 and the holding in Deluca.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign an initial 
rating in excess of 10 percent for the right foot disability.  
For example, there is no evidence of ankylosis ratable under 
DCs 5270 and 5272.  Likewise, despite repeated imaging 
studies, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under DC 
5273; nonunion or malunion of the tibia or fibula, ratable 
under Code 5262; or of astragalectomy residuals, ratable 
under DC 5274.  Thus, these provisions do not provide a basis 
for assigning a rating in excess of 10 percent.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting a rating in 
excess of 10 percent for right foot Achilles tendonitis, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Thus, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 107(b)(West 2002 & Supp. 
2005); see also Gilbert, supra.  

As to the veteran's claim for an initial compensable rating 
for Achilles tendonitis of the left foot, it is noted that 
while the veteran exhibits some limitation of motion, he 
currently has no complaints in this foot.  Moreover, 
throughout the period from service discharge to the present 
day, no significant left foot symptoms are complained of or 
noted clinically.  While he described some morning pain that 
dissipated with activity upon exams in 1999 and 2000, he had 
no complaints associated with the left foot at the time of 
the most recent evaluation in 2006.  Also of record are 
private treatment records from 2002 through 2004 which 
reference ongoing treatment for right foot complaints but not 
the left.  Moreover, no spur is currently shown in the left 
foot, and his arch is noted to be fairly good.  The examiner 
concluded that the foot was normal and no diagnosis was 
provided.  

Clearly, a compensable rating is not warranted for left foot 
Achilles tendonitis for any period of time since service 
connection was established in 1999 to the present day.  While 
the veteran has exhibited slight to moderate limitation of 
motion in the left ankle over the years, there are no 
significant clinical findings referencing the left foot.  
Moreover, he has no current left foot complaints, and there 
are no reports of functional loss due to left foot pain or 
weakness resulting in additional disability beyond that 
reflected on range of motion measurements.  De Luca, supra.  

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
compensable rating for the veteran's Achilles tendonitis in 
the left foot.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an initial compensable rating for Achilles 
tendonitis of the right foot, (previously characterized to 
include history of heel spur), evaluated as noncompensable 
from November 1, 1998, to May 3, 2006, and in excess of 10 
percent from May 4, 2006, is denied.

Entitlement to an initial compensable rating for Achilles 
tendonitis of the left foot, (previously characterized to 
include history of heel spur), is denied.  


REMAND


As to the claim for a compensable rating for bilateral 
hearing loss, the Board notes that the last detailed VA 
compensation and pension examination afforded the veteran was 
in 1999.  When he was tested in April 2003 and August 2004, 
no speech recognition scores were noted.  While right ear 
hearing loss was established upon rating determination in 
January 1999, left ear hearing loss was not awarded until 
rating determination in August 2005.  At the time of the 
Board's June 2005 remand, it was requested that the veteran's 
now bilateral service-connected hearing loss be returned for 
assignment of a disability rating to reflect current 
impairment.  However, it is concluded by the Board that this 
has not been accomplished adequately.  It is now believed 
that current audiometric testing is necessary.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle l. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA health care providers 
who may possess additional records 
pertinent to his claim that are the 
subject of this remand.  With respect to 
any VA health care provider identified, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records from those sources which have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any such medical 
records identified by the veteran, it must 
inform the appellant and his 
representative of this, and ask them to 
provide a copy of the outstanding medical 
records.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The examiner is asked to provide 
results in a numeric format for each of 
the following frequencies: 1000, 2000, 
3000, and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies and to provide speech 
recognition scores for each ear using the 
Maryland CNC test.  The report of the 
examination should be included in the 
veteran's VA claims folder.  

The claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the examinations.  
The examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After completing the requested actions 
above, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim addressed 
in this remand by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  

If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate SSOC 
and allow them a reasonable period of time 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including VCAA 
and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


